DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered. 

Claim Status
	Claims 1, 5-7, and 9 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
	All rejections of claims 2 and 3 set forth in the previous Office action are withdrawn in light of the amendment of 03/02/2021, which cancelled these claims.
	The rejection of the claims under 35 U.S.C. 103 as being unpatentable in view of Dezawa and McKale as set forth in the previous Office action is withdrawn in light of the amendment of 03/02/2021 to recite diabetic skin ulcer and a specific dosage amount in claim 1, along with Applicant’s argument in the remarks of 03/02/2021 that treatment of diabetic skin ulcer with the instantly claimed cells in the manner recited in claim 1 resulted in an unexpected improvement in the healing of the ulcer as compared to treatment with mesenchymal stem cells, which has been found persuasive.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in Dezawa and McKale, as discussed in the previous Office action. The instant inventors have found that treatment of diabetic skin ulcer with Muse cells, a subset of mesenchymal stem cells, resulted in the improved healing of the ulcer as compared with treating the ulcer with the entire MSC fraction. See Example 4 in the specification as filed. This improvement would not be expected in light of the teachings of Dezawa and McKale, and claim 1 has been amended to be commensurate in scope with the unexpected findings in the specification. As such, the claims are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5-7, and 9 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        03/08/2021